DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 
Claims 1-18 are pending in the application.  Of these, claims 1, 6, 11 and 15 are independent.


Specification/Claim Informality Objections
In each of claims 2, 7, 11 and 15, “a potential of bit lines” should be --a potential of each of bit lines-- or --potentials of respective bit lines-- or similar.  Corresponding corrections should be made in claims 12 and 16 with reference to “the potential of the bit lines”.
In each of claims 4, 9, 14 and 18, “a threshold voltage of memory cells” should be --a threshold voltage of each of memory cells-- or --threshold voltages of respective memory cells-- or similar.  


The title of the invention is not descriptive and clearly indicative of the invention to which the claims are directed.  The following title is suggested: 
--MEMORY DEVICE INCLUDING BIT LINE PRECHARGE OPERATION DURING PROGRAM VERIFY OPERATION--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the intended meaning/ scope of the limitation “a program state higher than the target program state” in lines 11-12 is unclear in the claim, i.e., the claim does not include any reference with which to interpret/ understand the term “higher” therein (e.g., whether it is referring to a program state having a higher threshold voltage than the target program state, or a higher number of cells, or something else).
Similarly, in claim 1, the intended meaning/ scope of the limitation “a program state lower than … the target program state” in line 14 is unclear in the claim for the same reason 
Further, claim 1 at the end recites “the second memory cells are memory cells programmed to a program state”, implying that the second memory cells are already programmed to a program state.  However, dependent claim 5 recites “program-failed memory cells … which are included in the second memory cells”, thus apparently contradicting the above limitation in parent claim 1.  As such, claim 1 is deemed indefinite.

Claim 11 recites the same limitations above in claim 1 (with reference to its dependent claim 13 for the last limitation above), thus is rejected for the same reason(s) above for claim 1.
Claims 2-5 and 12-14 respectively depend from claims 1 and 11, thus are rejected for the same reason(s) above for claim 1.

Further, in claim 5, “program-failed memory cells among memory cells programmed to the target program state” is deemed indefinite because “memory cells programmed to the target program state” therein implies that these memory cells are already programmed to the target program state and would not include any programmed-failed memory cells.

Claim 13 recites the same limitation above in claim 5, thus is rejected for the same reason above for claim 5.

Claim 6 at the end recites “the second memory cells are memory cells programmed to the target program state”, implying that the second memory cells are already programmed to the target program state.  However, dependent claim 10 recites “program-failed memory cells among the second memory cells”, thus apparently contradicting the above limitation in parent claim 6.  As such, claim 6 is deemed indefinite.

Claim 15 recites the same limitation above in claim 6 (with reference to its dependent claim 17), thus is rejected for the same reason(s) above for claim 6.
Claims 7-10 and 16-18 respectively depend from claims 6 and 15, thus are rejected for the same reason(s) above for claim 6.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,831,900 A (“MIYAMOTO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the without importing claim limitations from the specification.

Regarding independent claim 6, MIYAMOTO discloses a memory device comprising: 
a plurality of memory cells (e.g., within Block in Fig. 6); 
a peripheral circuit configured to perform a program verify operation for a target program state (e.g., associated with Vvfy3 in Figs. 1-4 and column 8, lines 60-61) among a plurality of program states (e.g., associated with Vvfy1, Vvfy2 and Vvfy3 in Fig. 1 and in the sequence of program verify operations in Figs. 2-4 and column 7, line 49 through column 9, line 3) on selected memory cells (e.g., associated with WL in Fig. 1) among the plurality of memory cells (within Block in Fig. 6); and 
control logic configured to control the peripheral circuit to precharge bit lines coupled to first memory cells among the selected memory cells and bit lines coupled to second memory cells among the selected memory cells (e.g., with reference to column 8, lines 60-62 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged”), in the program verify operation (associated with Vvfy3 in Figs. 1-4 and column 8, lines 60-61 in the sequence of program verify operations), 
wherein the first memory cells are program-passed memory cells among memory cells programmed to the other program states except the target program state among the plurality of program states (e.g., with reference to Figs. 1-4 and column 8, lines 60-62 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged”, thus the precharging operation includes the bit lines coupled to the first memory cells that are already programmed to the Vvfy1 and Vvfy2 states in the sequence of program verify operations in Figs. 2-4 and column 8, lines 4-5, 32-33 and 60-61), and 
wherein the second memory cells are memory cells programmed to the target program state (e.g., with reference to Figs. 1-4 and column 8, lines 60-62 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged” and column 8, line 45 “The following sub-steps 3-1 through 3-5 are repeated” and column 9, line 1 “If data is not ‘1’ in one or more write data latches”, thus including the bit lines coupled to the second memory cells that are already programmed to the Vvfy3 state during an iteration of the repeated sub-steps 3-1 through 3-5).

Regarding claim 7, MIYAMOTO discloses the memory device of claim 6, wherein the control logic is configured to control the peripheral circuit to perform an evaluation operation of sensing a potential of bit lines coupled to the selected memory cells (e.g., with reference to SA’s and 110 in Figs. 1, 5 and 7), after the bit lines coupled to the first memory cells and the bit lines coupled to the second memory cells are precharged (e.g., with reference to column 8, lines 61-63 “all bit lines are precharged …, and a time later, sense amplifiers detect the potentials of the bit lines”).

Regarding claim 8, MIYAMOTO discloses the memory device of claim 7, wherein the control logic is configured to control the peripheral circuit to apply a verify voltage to a word line coupled to the selected memory cells (e.g., Vvfy3 in Fig. 1 applied to the selected WL, with reference to column 8, line 60 “The word line WL is driven up to Vvfy3”) and to apply a verify pass voltage to word lines coupled to unselected memory cells among the plurality of memory (this is inherent in the NAND flash memory device of Figs. 1, 6 and 7, because the unselected memory cell transistors of the memory strings must be turned on regardless of their programmed states to determine the threshold voltage of the selected memory cell transistors in the memory strings by enabling discharge paths through the memory strings; also, with reference to column 10, lines 57-62 “a potential of a verify level … is supplied to the word line WL of the written memory cell. A time later, the charge on the bit line is discharged [to] the ground terminal (common source line CSL) depending on the threshold value of the memory cell”), during the evaluation operation (with reference to column 8, lines 62-63 “sense amplifier detect the potential of the bit lines”).

Regarding claim 9, MIYAMOTO discloses the memory device of claim 8, wherein the control logic is configured to compare a threshold voltage of memory cells to be programmed to the target program state among the selected memory cells with the verify voltage (e.g., with reference to the Vvfy3 program verify operation in Figs. 2-4 and column 8, lines 60-63 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged to …, and a time later, sense amplifiers detect the potentials of the bit lines”, thus the threshold voltages of the memory cells are effectively compared with Vvfy3), based on a result of the evaluation operation (e.g., a result associated with column 8, lines 62-63 “sense amplifier detect the potential of the bit lines”), and determine whether the program verify operation for the target program state has passed or failed, based on a comparison result (e.g., with reference to column 8, line 63 through column 9, line 1 “If the writing is finished, the write data latches in the sense amplifiers are inverted from ‘0’ to ‘1’. Detection is done whether data is ‘1’ in all of the write data latches. If so, the process ends”, i.e., passed, and “If data is not ‘1’ in one or more write data latches …”, i.e., failed; also, with reference to VFY in Fig. 7).

Regarding claim 10, MIYAMOTO discloses the memory device of claim 6, wherein the control logic is configured to control the peripheral circuit to precharge bit lines coupled to program-failed memory cells among the second memory cells in the program verify operation (since “all bit lines are precharged” in column 8, lines 61-62, thus including program-failed memory cells).

Regarding independent claim 15, MIYAMOTO discloses a method for operating a memory device including a plurality of memory cells (e.g., within Block in Fig. 6), the method comprising: 
performing a bit line precharge operation of precharging bit lines coupled to first and second memory cells (e.g., with reference to column 8, lines 60-62 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged”) included in selected memory cells (e.g., associated with WL in Fig. 1) among the plurality of memory cells (within Block in Fig. 6); and 
performing an evaluation operation of sensing a potential of bit lines coupled to the selected memory cells (e.g., with reference to SA’s and 110 in Figs. 1, 5 and 7 and column 8, lines 62-63 “sense amplifiers detect the potentials of the bit lines”), 
wherein the first memory cells are program-passed memory cells among memory cells programmed to the other program states except a target program state among a plurality of (e.g., with reference to Figs. 2-4 and column 8, lines 60-62 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged”, thus the precharging operation includes the bit lines coupled to the first memory cells that are already programmed to the Vvfy1 and Vvfy2 states in the sequence of program verify operations in Figs. 2-4 and column 8, lines 4-5, 32-33 and 60-61), and 
wherein the second memory cells are memory cells programmed to the target program state (e.g., with reference to Figs. 2-4 and column 8, lines 60-62 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged” and column 8, line 45 “The following sub-steps 3-1 through 3-5 are repeated” and column 9, line 1 “If data is not ‘1’ in one or more write data latches”, thus including the bit lines coupled to the second memory cells that are already programmed to the Vvfy3 state during an iteration of the repeated sub-steps 3-1 through 3-5).

Regarding claim 16, MIYAMOTO discloses the method of claim 15, wherein performing the evaluation operation includes: 
applying a verify voltage to a word line coupled to the selected memory cells (e.g., Vvfy3 in Fig. 1 applied to the selected WL in Fig. 1, with reference to column 8, line 60 “The word line WL is driven up to Vvfy3”); 
applying a verify pass voltage to word lines coupled to unselected memory cells among the plurality of memory cells (this is inherent in the NAND flash memory device of Figs. 1, 6 and 7, because the unselected memory cell transistors of the memory strings must be turned on regardless of their programmed states to determine the threshold voltage of the selected memory cell transistors in the memory strings by enabling discharge paths through the memory strings; also, with reference to column 10, lines 57-62 “a potential of a verify level … is supplied to the word line WL of the written memory cell. A time later, the charge on the bit line is discharged [to] the ground terminal (common source line CSL) depending on the threshold value of the memory cell”); and 
sensing the potential of the bit lines coupled to the selected memory cells (with reference to column 8, lines 62-63 “sense amplifier detect the potential of the bit lines”).

Regarding claim 17, MIYAMOTO discloses the method of claim 15, wherein performing the bit line precharge operation includes precharging bit lines coupled to program-failed memory cells among the second memory cells (since “all bit lines are precharged” in column 8, lines 61-62, thus including program-failed memory cells).

Regarding claim 18, MIYAMOTO discloses the method of claim 16, further comprising: 
comparing a threshold voltage of memory cells to be programmed to the target program state among the selected memory cells with the verify voltage (e.g., with reference to the Vvfy3 program verify operation in Figs. 2-4 and column 8, lines 60-63 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged to …, and a time later, sense amplifiers detect the potentials of the bit lines”, thus the threshold voltages of the memory cells are effectively compared with Vvfy3), based on a result of the evaluation operation (e.g., a result associated with column 8, lines 62-63 “sense amplifier detect the potential of the bit lines”); and 
determining whether the program verify operation for the target program state has passed or failed, based on a comparison result (e.g., with reference to column 8, line 63 through column 9, line 1 “If the writing is finished, the write data latches in the sense amplifiers are inverted from ‘0’ to ‘1’. Detection is done whether data is ‘1’ in all of the write data latches. If so, the process ends”, i.e., passed, and “If data is not ‘1’ in one or more write data latches …”, i.e., failed; also, with reference to VFY in Fig. 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,831,900 A (“MIYAMOTO”) in view of US 2007/0171711 A1 (“KANG”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, MIYAMOTO discloses a memory device comprising: 
(e.g., within Block in Fig. 6); 
a peripheral circuit configured to perform a program verify operation for a target program state (e.g., associated with Vvfy1 in Figs. 1-4 and column 8, lines 4-5) among a plurality of program states (e.g., associated with Vvfy1, Vvfy2 and Vvfy3 in Fig. 1 and in the sequence of program verify operations in Figs. 2-4 and column 7, line 49 through column 9, line 3) on selected memory cells (e.g., associated with WL in Fig. 1) among the plurality of memory cells (within Block in Fig. 6); and 
control logic configured to control the peripheral circuit to precharge bit lines coupled to first memory cells among the selected memory cells and bit lines coupled to second memory cells among the selected memory cells (e.g., with reference to column 8, lines 4-6 “The word line WL is driven up to Vvfy1 … to execute a verify operation. That is, all bit lines are precharged”), in the program verify operation (associated with Vvfy1 in Figs. 1-4 and column 8, lines 4-5 in the sequence of program verify operations), 
wherein the second memory cells are memory cells programmed to a program state lower than or equal to the target program state among the plurality of program states (e.g., with reference to Figs. 1-4 and column 8, lines 4-6 “The word line WL is driven up to Vvfy1 … to execute a verify operation. That is, all bit lines are precharged” and column 7, line 49 “The following sub-steps 1-1 through 1-5 are repeated” and column 9, line 1 “If data is not ‘1’ in one or more write data latches”, thus including the bit lines coupled to the second memory cells that are already programmed to the Vvfy1 state during an iteration of the repeated sub-steps 3-1 through 3-5).
MIYAMOTO does not disclose (during the above program verify operation in the sequence of program verify operations in Figs. 2-4 and column 7, line 49 through column 9, line 3) that the first memory cells are program-passed memory cells among memory cells programmed (i.e., already programmed) to a program state higher than the target program state among the plurality of program states.
KANG teaches a sequence of program verify operations (e.g., Fig. 4A) in which a program state for a first program verify operation (e.g., associated with the state 3 in Fig. 4A) has a higher threshold voltage (e.g., V2) than a program state for a subsequent program verify operation (e.g., associated with the V1 state 2).  Such sequence of program verify operations was common and well known in the art as an obvious variation to the sequence in MIYAMOTO, to accommodate the advantages of Gray coding (see Fig. 4A).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the sequence of program verify operations of KANG to the memory device of MIYAMOTO, such that the Vvfy1 program verify operation would be performed after the Vvfy2 program operation in MIYAMOTO (as in KANG, wherein the V1 state 2 program verify operation is performed after the V2 state 3 program verify operation) and thus the first memory cells would be program-passed memory cells among memory cells programmed to a program state (i.e., the Vvfy2 state in MIYAMOTO, corresponding to the V2 state 3 in KANG) higher than the target program state (i.e., having a higher threshold voltage than the Vvfy1 state in MIYAMOTO, corresponding to the V1 state 2 in KANG) among the plurality of program states (during the Vvfy1 program verify operation in MIYAMOTO), since such sequence of program verify operations was common and well known in the art as an (see Fig. 4A of KANG).

Regarding claim 2, MIYAMOTO, as modified above, discloses the memory device of claim 1, wherein the control logic is configured to control the peripheral circuit to perform an evaluation operation of sensing a potential of bit lines coupled to the selected memory cells (e.g., with reference to SA’s and 110 in Figs. 1, 5 and 7 of MIYAMOTO, as modified above), after the bit lines coupled to the first memory cells and the bit lines coupled to the second memory cells are precharged (e.g., with reference to column 8, lines 5-7 of MIYAMOTO, as modified above, “all bit lines are precharged …, and a time later, sense amplifiers detect the potentials of the bit lines”).

Regarding claim 3, MIYAMOTO, as modified above, discloses the memory device of claim 2, wherein the control logic is configured to control the peripheral circuit to apply a verify voltage to a word line coupled to the selected memory cells (e.g., Vvfy1 in Fig. 1 of MIYAMOTO, as modified above, applied to the selected WL, with reference to column 8, line 4 of MIYAMOTO, as modified above, “The word line WL is driven up to Vvfy1”) and to apply a verify pass voltage to word lines coupled to unselected memory cells among the plurality of memory cells (this is inherent in the NAND flash memory device of Figs. 1, 6 and 7 of MIYAMOTO, because the unselected memory cell transistors of the memory strings must be turned on regardless of their programmed states to determine the threshold voltage of the selected memory cell transistors in the memory strings by enabling discharge paths through the memory strings; also, with reference to column 10, lines 57-62 “a potential of a verify level … is supplied to the word line WL of the written memory cell. A time later, the charge on the bit line is discharged [to] the ground terminal (common source line CSL) depending on the threshold value of the memory cell”), during the evaluation operation (with reference to column 8, lines 6-7 of MIYAMOTO, as modified above, “sense amplifier detect the potential of the bit lines”).

Regarding claim 4, MIYAMOTO, as modified above, discloses the memory device of claim 3, wherein the control logic is configured to compare a threshold voltage of memory cells to be programmed to the target program state among the selected memory cells with the verify voltage (e.g., with reference to the Vvfy1 program verify operation in Figs. 2-4 and column 8, lines 4-7 of MIYAMOTO, as modified above, “The word line WL is driven up to Vvfy1 … to execute a verify operation. That is, all bit lines are precharged to …, and a time later, sense amplifiers detect the potentials of the bit lines”, thus the threshold voltages of the memory cells are effectively compared with Vvfy1), based on a result of the evaluation operation (e.g., a result associated with column 8, lines 6-7 of MIYAMOTO, as modified above, “sense amplifier detect the potential of the bit lines”), and determine whether the program verify operation for the target program state has passed or failed, based on a comparison result (e.g., with reference to column 8, lines 7-12 of MIYAMOTO, as modified above, “If the writing is finished, the write data latches in the sense amplifiers are inverted from ‘0’ to ‘1’. Detection is done whether data is ‘1’ in all of the write data latches. If so, the process ends”, i.e., passed, and “If data is not ‘1’ in one or more write data latches …”, i.e., failed; also, with reference to VFY in Fig. 7 of MIYAMOTO, as modified above).

Regarding claim 5, MIYAMOTO, as modified above, discloses the memory device of claim 1, wherein the control logic is configured to control the peripheral circuit to precharge bit lines coupled to program-failed memory cells among memory cells programmed to the target program state, which are included in the second memory cells, in the program verify operation (since “all bit lines are precharged” in column 8, lines 5-6 of MIYAMOTO, as modified above, thus including program-failed memory cells).

Regarding independent claim 11, MIYAMOTO discloses a method for operating a memory device including a plurality of memory cells (e.g., within Block in Fig. 6), the method comprising: 
performing a bit line precharge operation of precharging bit lines coupled to first and second memory cells (e.g., with reference to column 8, lines 4-6 “The word line WL is driven up to Vvfy1 … to execute a verify operation. That is, all bit lines are precharged”) included in selected memory cells (e.g., associated with WL in Fig. 1) among the plurality of memory cells (within Block in Fig. 6); and 
performing an evaluation operation of sensing a potential of bit lines coupled to the selected memory cells (e.g., with reference to SA’s and 110 in Figs. 1, 5 and 7 and column 8, lines 6-7 “sense amplifiers detect the potentials of the bit lines”), 
wherein the second memory cells are memory cells programmed to a program state lower than or equal to the target program state among the plurality of program states (e.g., with reference to Figs. 1-4 and column 8, lines 4-6 “The word line WL is driven up to Vvfy1 … to execute a verify operation. That is, all bit lines are precharged” and column 7, line 49 “The following sub-steps 1-1 through 1-5 are repeated” and column 9, line 1 “If data is not ‘1’ in one or more write data latches”, thus including the bit lines coupled to the second memory cells that are already programmed to the Vvfy1 state during an iteration of the repeated sub-steps 3-1 through 3-5).
MIYAMOTO does not disclose (during the above program verify operation in the sequence of program verify operations in Figs. 2-4 and column 7, line 49 through column 9, line 3) that the first memory cells are program-passed memory cells among memory cells programmed (i.e., already programmed) to a program state higher than the target program state among the plurality of program states.
KANG teaches a sequence of program verify operations (e.g., Fig. 4A) in which a program state for a first program verify operation (e.g., associated with the state 3 in Fig. 4A) has a higher threshold voltage (e.g., V2) than a program state for a subsequent program verify operation (e.g., associated with the V1 state 2).  Such sequence of program verify operations was common and well known in the art as an obvious variation to the sequence in MIYAMOTO, to accommodate the advantages of Gray coding (see Fig. 4A).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the sequence of program verify operations of KANG to the memory device of MIYAMOTO, such that the Vvfy1 program verify operation would be performed after the Vvfy2 program operation in MIYAMOTO (as in KANG, wherein the V1 state 2 program verify operation is performed after the V2 state 3 program verify operation) and (i.e., the Vvfy2 state in MIYAMOTO, corresponding to the V2 state 3 in KANG) higher than the target program state (i.e., having a higher threshold voltage than the Vvfy1 state in MIYAMOTO, corresponding to the V1 state 2 in KANG) among the plurality of program states (during the Vvfy1 program verify operation in MIYAMOTO), since such sequence of program verify operations was common and well known in the art as an obvious variation to the sequence in MIYAMOTO, to accommodate the advantages of Gray coding (see Fig. 4A of KANG).

Regarding claim 12, MIYAMOTO, as modified above, discloses the method of claim 11, wherein performing the evaluation operation includes: 
applying a verify voltage to a word line coupled to the selected memory cells (e.g., Vvfy1 in Fig. 1 of MIYAMOTO, as modified above, applied to the selected WL, with reference to column 8, line 4 of MIYAMOTO, as modified above, “The word line WL is driven up to Vvfy1”); 
applying a verify pass voltage to word lines coupled to unselected memory cells among the plurality of memory cells (this is inherent in the NAND flash memory device of Figs. 1, 6 and 7 of MIYAMOTO, because the unselected memory cell transistors of the memory strings must be turned on regardless of their programmed states to determine the threshold voltage of the selected memory cell transistors in the memory strings by enabling discharge paths through the memory strings; also, with reference to column 10, lines 57-62 “a potential of a verify level … is supplied to the word line WL of the written memory cell. A time later, the charge on the bit line is discharged [to] the ground terminal (common source line CSL) depending on the threshold value of the memory cell”); and 
sensing the potential of the bit lines coupled to the selected memory cells (with reference to column 8, lines 6-7 of MIYAMOTO, as modified above, “sense amplifier detect the potential of the bit lines”).

Regarding claim 13, MIYAMOTO, as modified above, discloses the method of claim 11, wherein performing the bit line precharge operation includes precharging bit lines coupled to program-failed memory cells among memory cells programmed to the target program state, which are included in the second memory cells (since “all bit lines are precharged” in column 8, lines 5-6 of MIYAMOTO, as modified above, thus including program-failed memory cells).

Regarding claim 14, MIYAMOTO, as modified above, discloses the method of claim 12, further comprising: 
comparing a threshold voltage of memory cells to be programmed to the target program state among the selected memory cells with the verify voltage (e.g., with reference to the Vvfy1 program verify operation in Figs. 2-4 and column 8, lines 4-7 of MIYAMOTO, as modified above, “The word line WL is driven up to Vvfy1 … to execute a verify operation. That is, all bit lines are precharged to …, and a time later, sense amplifiers detect the potentials of the bit lines”, thus the threshold voltages of the memory cells are effectively compared with Vvfy1), based on a result of the evaluation operation (e.g., a result associated with column 8, lines 6-7 of MIYAMOTO, as modified above, “sense amplifier detect the potential of the bit lines”); and 
determining whether the program verify operation for the target program state has passed (e.g., with reference to column 8, lines 7-12 of MIYAMOTO, as modified above, “If the writing is finished, the write data latches in the sense amplifiers are inverted from ‘0’ to ‘1’. Detection is done whether data is ‘1’ in all of the write data latches. If so, the process ends”, i.e., passed, and “If data is not ‘1’ in one or more write data latches …”, i.e., failed; also, with reference to VFY in Fig. 7 of MIYAMOTO, as modified above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824